Order of the Supreme Court, Kings County, dated October 10, 1967, reversed, without costs, and preference vacated, without prejudice to a further application for a preference, if plaintiffs be so advised. The grant of a preference in trial must be vacated in the absence of a stenographic transcript of the pretrial hearing or other appropriate record showing a factual basis therefor (Jones V. Otis Elevator Co., 24 A D 2d 451; Abramson v. Kenwood Labs., 17 A D 2d 626, 627). Rabin, Acting P. J., Hopkins, Benjamin, Munder and Martuscello, JJ., concur.